Citation Nr: 0024331	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative disc disease, L5-S1, evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from December 1967 to 
December 1969.

This appeal arises from a November 1998 Department of 
Veterans Affairs, St. Petersburg, Florida, Regional Office 
(VARO) rating decision, which denied the appellant 
entitlement to an increased rating for his service-connected 
degenerative disc disease, L5-S1, evaluated as 40 percent 
disabling.

As a preliminary matter, the Board of Veterans' Appeals 
(Board) finds that the appellant's claim of entitlement to an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The appellant contends, in essence, that his service-
connected degenerative disc disease, L5-S1, warrants a higher 
disability rating than currently assigned.  The appellant was 
last provided a VA examination of his spine in October 1997.  
However, medical records reveal that the appellant had 
incurred significant injuries to his spine in a December 1995 
work-related accident, and the examination report does not 
differentiate between the symptoms attributable to his 
nonservice-connected residuals of the intercurrent injury, 
for which he received workers compensation benefits, and his 
service-connected degenerative disc disease.  The Board notes 
that, when it is not possible to separate the effects of a 
service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  
Mittleider v. West, 11 Vet.App. 181, 182 (citing 61 Fed.Reg. 
52698 (Oct. 8, 1996).  

Accordingly, additional neurologic and orthopedic 
examinations, to include observations of range of motion of 
the appellant's spine, should be scheduled.  Thus, the case is 
REMANDED for the following development:

1.  The appellant should be scheduled for 
VA neurologic and orthopedic examinations 
to determine the current extent of his 
service-connected degenerative disc 
disease, L5-S1.  The appellant's medical 
records should be made available to the 
VA examiners for review prior to the 
examinations.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiners.  The 
examiners must provide a thorough 
description of the 
appellant's service-connected 
degenerative disc disease, L5-S1, 
including findings regarding the complete 
range of motion of his spine and of all 
associated limbs.  In addition, the 
examiners must render objective clinical 
findings concerning the severity of the 
appellant's service-connected disability, 
to specifically include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, attributed to his 
post-operative degenerative disc disease, 
L5-S1.  The report of the neurologic and 
orthopedic examinations should reconcile 
the appellant's subjective complaints of 
pain with the objective findings on 
examination.  The examiners must state 
whether it is at least as likely as not 
that the appellant's back complaints are 
due to either his service-connected 
disability or his intercurrent injury.  
The examiners must then render opinions 
specifically differentiating and 
distinguishing between any residuals of 
the appellant's work-related spinal 
injury in December 1995 and his service-
connected degenerative disc disease, L5-
S1.  If the examiners cannot distinguish 
or differentiate the residuals 
attributable to his service-connected 
disability versus the residuals of his 
intercurrent work-related spinal injury, 
they should so state.  The reports of the 
examinations should then be associated 
with the appellant's claims folder.

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  VARO should then readjudicate the 
issue of entitlement to an increased 
disability rating for service-connected 
degenerative disc disease, L5-S1, with 
consideration of the additional evidence, 
and, if VARO continues to deny the 
appellant's claim, furnish him and his 
representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

The purpose of the REMAND is to satisfy due process 
requirements.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




